         Case 1:17-cv-05361-VEC Document 143 Filed 04/03/20 Page 1 of 5



                         LAW OFFICE OF HARVEY S. MARS LLC
                                  322 West 48th Street, Ste 6R
                                New York, New York 10036-1308
                                                   ___________

HARVEY S. MARS                                (212)765-4300
                                 hsmlaborlaw@harveymarsattorney.com




                                           April 3, 2020




BY ECF

The Honorable Valerie E. Caproni
United States District Judge Southern District of New York
40 Foley Square, Room 240
New York, New York 10007
Email: CaproniNYSDChambers@nysd.uscourts.gov


                                  Re:     Snitzer, et al. v. The Board of Trustees of the
                                          AFM-Employers’ Pension Fund, et al.,
                                          Case 17-05361 (VEC)

Dear Judge Caproni:


        I represent the Associated Musicians of New York, Local 802, the largest AFM local in
the country. Local 802 has 5,924 active members, representing the largest concentration
anywhere of active participants in the AFM-EPF pension plan, which has 20,336 active
participants. Local 802 represents the musicians who play on Broadway, Lincoln Center,
classical music, dance, indie rock, jazz clubs – in short, the backbone of culture and
entertainment in New York City.

        Many of our members will be severely impacted by the crisis at the AFM-EPF pension
fund. That crisis – and the trustees’ role in it – has become the source of significant political
upheaval within our Union. In late 2018, a rank and file musician, Adam Krauthamer, defeated
the long-standing President of Local 802, Tino Gagliardi, in a landslide election. In the election
campaign, Mr. Gagliardi vociferously defended his conduct as a trustee of the AFM-EPF, and he
also defended his fellow trustees. Eleven of twelve members of the Local 802 Executive Board
were also swept out by wide margins.

       To the members of Local 802, this case has represented a unique opportunity to
understand why their pensions – and their way of life – are threatened. The trustees’ disclosures

                                                   1
         Case 1:17-cv-05361-VEC Document 143 Filed 04/03/20 Page 2 of 5



to our members have consistently argued that the cause of the crisis is due to factors beyond their
control. On the other hand, the little evidence that has emerged from the case indicates that the
trustees’ own conduct was a primary cause of the shortfalls at the pension plan. As things stand,
the record is sealed, and this case could end without meaningful disclosure to the membership.

        Plaintiffs have asked the Court to require the defendant trustees to make the reports
submitted by the experts hired by the plaintiffs and defendants available to class members. We
endorse that request but would also ask that the deposition transcripts and exhibits of the experts
also be disclosed, together with the deposition transcripts and exhibits of the two lead trustees,
Christopher Brockmeyer and Ray Hair.

         Local 802 believes that if the Court were to order such disclosure, this would have
several salutary effects: (a) it would help our members understand why their financial futures
have become destabilized; (b) it would help Local 802 leadership evaluate the fairness of the
settlement; (c) to the extent mismanagement by the trustees is ongoing, it would help
membership evaluate whether to replace those trustees through Union democratic processes; and
(d) to the extent AFM-EPF trustees sit on other entertainment benefit plan boards – and several
of them do – it would help assess whether these individuals pose any threat to good governance
on those other boards.

        Local 802 therefore supports the plaintiffs’ application to require the trustees to make the
reports submitted by the experts hired by the plaintiffs and defendants available to class
members, and Local 802 further requests that the expert deposition transcripts and exhibits also
be disclosed, together with the transcripts and exhibits of the Brockmeyer and Hair depositions.


                            Trustees’ and Plaintiffs’ Recent Statements


        Recently, plaintiffs and defendants have made starkly differing statements regarding the
facts of this case, the evidence obtained in discovery, and the strengths and weaknesses of the
reports and deposition testimony of the parties’ experts. For example, this past weekend the
trustees sent a blast email to Plan participants claiming that their experts Borzi and Franklin said
that the “trustees’ decision-making process met or exceeded industry standards of prudence” and
that the “trustees’ process was second to none.” Local 802 and other class members cannot
meaningfully evaluate those statements unless we see exactly what those experts said, and the
reasons for their opinions, what plaintiffs’ experts said in response, and how the trustees’ experts
held up at their depositions.

        The plaintiffs and defendants have also made starkly differing statements regarding the
likely impact of the governance provisions of the settlement. For example, the trustees’ blast
email claimed that the settlement provision requiring the trustees to hire an “independent
fiduciary” will essentially be meaningless. They said: “The trustees agreed to work with an
experienced independent fiduciary who will no doubt confirm what Ms. Borzi and Mr. Franklin
already did – that the Board utilizes an excellent decision-making process with respect to Plan
investments.” The effectiveness of the governance provisions, and especially the impact of the

                                                 2
         Case 1:17-cv-05361-VEC Document 143 Filed 04/03/20 Page 3 of 5



independent fiduciary, and the new OCIO monitor, is an important aspect of the settlement. To
evaluate that impact and the truthfulness of the trustees’ statements, and plaintiffs’ differing
statements, we need to see more information, particularly the expert reports. The trustees’ blast
email relies heavily on their experts’ statements but provides no context.

        The Settlement Agreement also relies on the expert reports and the impact of those
reports on the effectiveness of the governance provisions. For example, according to plaintiffs’
declaration at paragraph 17 regarding the proposed independent fiduciary Mr. Irving, plaintiffs
“made sure that he was familiar with the issues raised in that litigation and read key court
documents including the parties’ expert reports so he would be familiar with the specific
weaknesses of the Trustees and understand the fiduciary breaches they committed as reflected
by the evidence summarized in Plaintiffs’ expert reports.” This statement appears to be true
since the Settlement Agreement at section 8.1.3 requires the independent fiduciary to read those
reports and to make sure the new OCIO Monitor reads those reports so they know what the
Trustees did during the past decade and what types of fiduciary breaches to be on the lookout for.
But the Trustees say the reports will show that the Trustees did nothing wrong and therefore need
no help. We need to see those reports to make sure the requirements for the new independent
fiduciary and OCIO monitor are not illusory.

         The trustees’ blast email also criticized the plaintiffs’ lawyers, saying they “did not prove
their case” and did nothing other than rely on “wild claims and flashy language instead of
anything resembling facts or common sense, and their current framing of the settlement follows
the same tired playbook,“ that their claims had “no evidentiary support” and “needed to settle
because they weren’t going to win,” and that: “ The plaintiffs’ lawyers can pocket the balance of
the settlement proceeds if it’s approved—about $10 million. They are the ones who profited by
using their unsupported mudslinging...” While we seriously doubt that the Trustees’ insurers
agreed to pay $27 million for claims with “no evidentiary support” on the eve of a trial that
plaintiffs “weren’t going to win,” the simple fact is that every dollar paid to the plaintiffs’
lawyers is one less dollar that goes to the Plan. Given these serious charges that the Trustees
have made against the plaintiffs’ lawyers, neither Local 802 or class members can evaluate the
lawyers fee request unless they see whether the lawyers actually developed a strong evidentiary
record for plaintiffs’ claims that resulted on a recovery of the majority of the insurance, or
whether all they did is negotiate a nuisance settlement. While we doubt the veracity of the
trustees’ assertions, we and class members need to make sure that the lawyers’ fee request is
reasonable.


                                   Case Law Supports Disclosure


       Our request is supported by case law. Courts have recognized the importance of
permitting class members an opportunity to review discovery for the purpose of evaluating their
decision to join, opt-out, or object to a class action settlement. For example, in In re NASDAQ
Market-Makers Antitrust Litig., this Court granted a class member’s request to review the
discovery produced in the case. 182 F.R.D. 69, 72 (S.D.N.Y. 1998). The Court did so even



                                                  3
         Case 1:17-cv-05361-VEC Document 143 Filed 04/03/20 Page 4 of 5



where the class member had a relatively modest claim and the discovery produced was
voluminous:

       Admittedly, the effort to review the extensive discovery documents in this action
       seem disproportionate to Bessette’s interest in this action. According to the
       plaintiffs, the discovery in this case includes more than 3,000,000 pages of
       documents, more than 10,000 hours of audiotape, more than 250 deposition
       transcripts taken in this action or obtained from the government, and many
       interrogatory answers. Bassette’s interest arises from her trades of 100 shares of a
       Class security. Whether such an endeavor is cost-effective, however, is Bassette’s
       decision. Accordingly, Bassette’s motion to review the discovery materials under
       the same terms and conditions already established in this action is granted in the
       interests of justice.
Id.

        Other Courts have held similarly. See J.B.D.L. Corp. v. Wyeth-Ayerst Laboratories, Inc.,
No. C-1-01-704 (S.D. Ohio Jul. 14, 2003) (“Due to the established importance by courts in
regard to discovery and choosing to remain or opt-out of a class action, the Court finds that
Movants ought to have access to discovery materials.”). The Court in J.B.D.L. granted the
motion even over the objection of the defendant. See also Salmonson v. Bed Bath & Beyond,
Inc., CV 11-2293 SVW (SSx), 2012 U.S. Dist. LEXIS 199384, *26-27 (C.D. Cal. Apr. 27, 2012)
(“With respect to any discovery produced by BBB to Plaintiff, Objectors are entitled to such
discovery. ‘Parties to the settlement agreement should generally provide access to discovery
produced during the litigation phases of the class action (if any) as a means of facilitating
appraisal of the strengths of the class positions on the merits.’”) (quoting Manual for Complex
Litigation, Fourth, § 21.643 at p.328 (2004)); In re Carbon Black Antitrust Litig., No. 03-10191-
DPW, ECF No. 106 (D. Mass. 2004) (granting large corporate class member’s motion to
intervene for the limited purpose of modifying the protective order to gain access to discovery in
the case in order to determine if it wanted to participate in the class action).

        In fact, it is not uncommon for class members to be allowed the opportunity to review
discovery produced in the case. See e.g., Wahl v. Am. Sec. Ins. Co., No. C08-00555-RS, 2011
U.S. Dist. LEXIS 59559, *18 (N.D. Cal. Jun. 2, 2011) (including in preliminary approval order
that “[c]lass Counsel shall make available for inspection by any Class Member during regular
business hours, at the Class Member's expense, the documents produced through discovery to
Class Counsel by Defendant in this Action.”); In re Ins. Brokerage Antitrust Litig., No. 04-5184
(FSH), 2007 U.S. Dist. LEXIS 11163, at *64 (D.N.J. Feb. 16, 2007) (noting that objectors were
given access to discovery materials.); Duhaime v. John Hancock Mut. Life Ins. Co., No. 96-
10706-GAO, 1997 U.S. Dist. LEXIS 23943, *21 (D. Mass. June 13, 1997) (including in
preliminary approval order that “[l]ead Counsel shall make available to any Class Member
during regular business hours, at the Class Member's expense, the documents produced through
discovery to Lead Counsel by defendants in this Action, and deposition transcripts and attached
exhibits generated in this Action.”).

       Other cases have, in the context of denying requests by objectors to conduct their own
discovery, cited approvingly where the objectors had been given access to the discovery received

                                                4
         Case 1:17-cv-05361-VEC Document 143 Filed 04/03/20 Page 5 of 5



by the plaintiffs. See, e.g., In re Cmty. Bank of N. Va. & Guar. Nat'l Bank of Tallahassee
Second Mortg. Loan Litig., 418 F.3d 277, 316 (3d Cir. 2005) (“On the other hand, we recognized
that discovery may be appropriate if lead counsel has not conducted adequate discovery or if the
discovery conducted by lead counsel is not made available to objectors.”) (emphasis added)
(citing Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975)); City of Detroit v. Grinnell Corp., 495
F.2d 448, 463-64 n.9 (2d Cir. 1974) (denying additional discovery where objectors’ counsel had
been given access to the discovery received by the plaintiffs but spent minimal time reviewing
it); Rivera-Platte v. First Colony Life Ins. Co., 143 N.M. 158, 187, 173 P.3d 765, 794 (Ct. App.
NM. 2007) (“When objectors have been properly denied independent discovery, that denial is
frequently based on the premise that they could have availed themselves of the discovery already
undertaken.”) (citing In re Prudential Ins. Co. of Am. Sales Practices Litig., 148 F.3d 283, 325
(3d Cir. 1998)).


       Thank you for your attention to this matter.


                                                                   Respectfully submitted,

                                                                   Harvey S. Mars

                                                                   Harvey S. Mars



Cc: All Counsel of record (BY ECF)




                                                5
